Day, J.
The defendant’s answer alleges a tender of $37.75, cmd costs. In addition to their general verdict, the jury, under direction of the court, returned a special verdict, which was as follows: 1. We find there was a tender. 2. We find the amount tendered was $37.75. 3. We find the plaintiff objected to the tender. 4. We find that the defendant did not state the amount of his claim. In pursuance of these special findings, the defendant moved the court that judgment be rendered against the plaintiff for the costs that had accrued since the tender, upon the ground that it was shown by the special verdict that the defendant tendered the plaintiff $37.75, and that the plaintiff refused to accept the same, as not sufficient in *107amount, but failed to specify tbe amount be required. Vide Revision, § 1818.
Tbe action of tbe court overruling tbis motion, is tbe only error alleged. It was not erroneous. Tbe special findings do not show that any offer was made to pay tbe costs accrued at tbe time of tbe alleged tender. Sucb offer was necessary to constitute a good tender. Vide Freeman v. Fleming, 5 Iowa, 460.
The judgment of the circuit court is affirmed.